DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/21.
The examiner agrees with the applicants and agrees to examine claims 1-15. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 8 and 13 are objected to because of the following informalities: 
Claim 8: “the second bulk grain” lacks antecedent basis. Appropriate correction is required.
Claim 13 depends upon itself. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurwitz.
Regarding claim 1, Hurwitz discloses a structure comprising: a substrate comprising a wafer or a portion thereof  (silicon wafer); a piezoelectric bulk material layer comprising a first portion deposited onto the substrate and a second portion deposited onto the first portion (column 5, lines 5-10), the second portion comprising an outer surface having a surface roughness (Ra) of 4.5 nm or less (surface roughness of below 0.3nm, column 7, lines 3-4).
Regarding claim 2, Hurwitz discloses the surface roughness of 4nm or less.
Regarding claims 12-14, the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, the limitations were given little patentable weight. 
Regarding claim 15, Hurwitz shows the system comprising a first electrode and a second electrode, wherein at least a portion of piezoelectric bulk material layer is between the first electrode and the second electrode. (see Figs. 1-2)
Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. SAN MARTIN/Primary Examiner, Art Unit 2837